DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 11-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosen et al. (US20200215214A1).
Regarding claim 1:
1. A sanitizing head comprising:
a housing (26) that retains an ultraviolet (UV) lamp (28), wherein UV light emitted from the UV lamp exits through a front end of the housing (fig 4).
Rosen does not appear to disclose:
multiple range light sources secured to the housing and arranged in one or more pairs, the range light sources in each pair of the one or more pairs oriented relative to each other to emit respective light beams that converge at a predetermined distance in front of the UV lamp.
	However, Rosen teaches that the handheld portable sanitizing device “may emit a visible indicia  to indicate when the device is at the optical distance from the object or area. For example, when the device emits visible crosshairs, as previously discussed, the crosshairs may be fuzzy and out of focus when the device 20 is closer or further than the optimal distance, and the crosshairs may be in focus when the device 20 is at the optimal distance” (par 32).

 	Clearly, the visible light source(s) of Rosen converge at a predetermined distance in front of the UV lamp (in order to indicate that the device is at an appropriate distance from the surface to be sanitized). It is unclear if Rosen discloses “multiple range light sources secured to the housing and arranged in one or more pairs”.
	However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use multiple visible light sources in order to accurately illuminate the area the UV light is targeting, and to indicate if the device is an appropriate distance from the surface to sanitize. 


Regarding claim 2:
2. The sanitizing head of claim 1, wherein the housing includes a shroud (36) that defines a front opening (fig 2B).
	Rosen does not appear to disclose “the range light sources are spaced apart along an exposed perimeter edge of the shroud at the front opening.”
	However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the visible light sources in a location that did not interfere with the UV lamp and also still indicated the area of sanitation and if the device is an appropriate distance from the surface to sanitize.
	

Regarding claim 3:
3. The sanitizing head of claim 2, wherein the exposed perimeter edge is rectangular and includes two longer segments that extend between two shorter segments, the range light sources disposed on the two longer segments (fig 2b shows a rectangular shape, i.e. includes two longer segments that extend between two shorter segments).

Regarding claim 4:
4. The sanitizing head of claim 2, wherein the exposed perimeter edge includes multiple segments (four segments shown in fig 2B).

However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the visible light sources in a location that did not interfere with the UV lamp and also still indicated the area of sanitation and if the device is an appropriate distance from the surface to sanitize.

Regarding claim 5:
Rosen does not appear to disclose the light beams emitted by the range light sources in each pair have different colors.
However, Rosen teaches the “visible light may be any color (e.g., white, green, red, etc.). The device may emit a visible outline that approximately encompasses the area irradiated by the emitted UV light. For example, a single circle or a plurality of concentric circles may be provided (such as at a lens or mask through which the UV and visible light is emitted) to show the field or area that the light is cleaning, with the visible light emitted at that area. Thus, for example, if the device is close enough to the surface to be cleaned such that the visible light is within one or more of the circles (or any other emitted shape or polygon or indicia) and not outside of that circle or other shape or polygon or indicia, the user may know that the light intensity at the surface is sufficient to clean the surface, but if the visible light is outside of one or more of the circles or other shapes or polygons or indicia, the user may know that the device is too far from the surface so that the light intensity at the surface is not sufficient to clean the surface” (par 33).


Regarding claim 6:
6. The sanitizing head of claim 1, wherein the range light sources are light emitting diodes (par 27 – “pathogen-illumination light”).
	Rosen does not appear to disclose that the range light sources have a divergence no greater than 10 degrees.
	However, narrow field emitting LEDs were well-known in the art before the effective filing date of the invention, and would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use emitters with a divergence no greater than 10 degrees in order to indicate the sanitizing area and appropriate distance without the use of a separate lens.

Regarding claim 7:
Rosen does not appear to disclose “the range light sources in each pair are oriented at an angle in a range between 20 degrees and 60 degrees relative to each other.”
	However, it is well-known in the art that the distance from the device the beams from the light source converge depends on at least their relative angles. 


8. The sanitizing head of claim 1, wherein the one or more pairs includes multiple pairs arranged in a first subset of one or more pairs and a second subset of one or more pairs, wherein the range light sources in each pair within the first subset are oriented at a first relative angle and the range light sources in each pair within the second subset are oriented at a second relative angle that is different from the first relative angle.

9. The sanitizing head of claim 8, wherein the first relative angle is at least 40 degrees and no greater than 60 degrees, and the second relative angle is at least 20 degrees and less than 40 degrees.

10. The sanitizing head of claim 9, wherein the first relative angle is approximately 53 degrees, and the second relative angle is approximately 28 degrees.

Regarding claim 11:
Rosen does not appear to disclose ”the predetermined distance is no less than 1 inch and no greater than 6 inches.”
	However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to take into 

Regarding claim 12:
12. The sanitizing head of claim 1, wherein the UV lamp is configured to emit UV light having a wavelength between 200 nm and 280 nm (par 25).

Regarding claim 13:
13. The sanitizing head of claim 12, wherein the UV lamp is configured to emit UV light having a wavelength of approximately 222 nm (par 25).

Regarding claim 14:
14. The sanitizing head of claim 12, wherein the UV lamp is configured to emit UV light having a wavelength of approximately 254 nm (par 25).

Regarding claim 15:
15. A portable sanitizing method comprising:
emitting ultraviolet (UV) light from a sanitizing head including a housing (26) and a UV lamp (28).
Rosen does not appear to explicitly disclose” emitting a first light beam from a first range light source on the sanitizing head and a second light beam from a second range light source on the 
However, Rosen teaches that the handheld portable sanitizing device “may emit a visible indicia  to indicate when the device is at the optical distance from the object or area. For example, when the device emits visible crosshairs, as previously discussed, the crosshairs may be fuzzy and out of focus when the device 20 is closer or further than the optimal distance, and the crosshairs may be in focus when the device 20 is at the optimal distance” (par 32).
Rosen further discloses “, the device 20 may emit other visible light. For example, the device 20 may emit visible light that illuminates approximately the same area as the emitted UV light to provide a visual indication of the area being sanitized. The visible light may be any color (e.g., white, green, red, etc.). The device may emit a visible outline that approximately encompasses the area irradiated by the emitted UV light. For example, a single circle or a plurality of concentric circles may be provided (such as at a lens or mask through which the UV and visible light is emitted) to show the field or area that the light is cleaning, with the visible light emitted at that area. Thus, for example, if the device is close enough to the surface to be cleaned such that the visible light is within one or more of the circles (or any other emitted shape or polygon or indicia) and not outside of that circle or other shape or polygon or indicia, the user may know that the light intensity at the surface is sufficient to clean the surface, but if the visible light is outside of one or more of the circles or other shapes or polygons or indicia, the user may know that the device is too far from the surface so that the light intensity at the surface is not sufficient to clean the surface” (par 33).

	However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to use multiple visible light sources in order to accurately illuminate the area the UV light is targeting, and to indicate if the device is an appropriate distance from the surface to sanitize. 

Regarding claim 16:
Rosen does not appear to disclose wherein the first light beam and the second light beam have different colors.
However, Rosen teaches the “visible light may be any color (e.g., white, green, red, etc.). The device may emit a visible outline that approximately encompasses the area irradiated by the emitted UV light. For example, a single circle or a plurality of concentric circles may be provided (such as at a lens or mask through which the UV and visible light is emitted) to show the field or area that the light is cleaning, with the visible light emitted at that area. Thus, for example, if the device is close enough to the surface to be cleaned such that the visible light is within one or more of the circles (or any other emitted shape or polygon or indicia) and not outside of that circle or other shape or polygon or indicia, the user may know that the light intensity at the surface is sufficient to clean the surface, but if the visible light is outside of one or more of the circles or other shapes or polygons or indicia, the user may know that the device 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to use different color light beams for each light source in each pair in order to better differentiate between the single circle or a plurality of concentric circles (that shows the field or area that the light is cleaning) with the visible light that is emitted to indicate the cleaning area.
 
Regarding claim 17:
Rosin does not appear to disclose “mounting the first and second range light sources at a relative angle on the housing to cause the first and second light beams to converge at a predetermined distance that is no less than 1 inch and no greater than 6 inches from the UV lamp.”
	However, it is well-known in the art that the distance from the device the beams from the light source converge depends on at least their relative angles. 
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to set the relative angles of light sources so that they converge at an optimal distance from the device in order to indicate the device is sanitizing the surface.


Regarding claim 18:

	Rosin teaches visible light sources in combination with a UV lamp.
However, it would have been an obvious engineering design choice for a person of ordinary skill in the art before the effective filing date of the claimed invention to arrange the visible light sources in a location that did not interfere with the UV lamp and also still indicated the area of sanitation and if the device is an appropriate distance from the surface to sanitize.

19. The portable sanitizing method of claim 15, wherein the first and second range light sources represent a pair within a first subset of one or more pairs of range light sources, and the method further comprises deactivating the first subset and activating a second subset of one or more pairs of the range light sources, the one or more pairs in the second subset having a different relative angle between the range light sources than the one or more pairs in the first subset.

Regarding claim 20:
Claim 20 is a combination of limitations of claims 1, 2, 5 and 6, and mutatis mutandis, is rejected in the same manner. 
Allowable Subject Matter
Claims 8-10 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 8, the prior art of record fails to teach or suggest that the relative angle of the first pair is different from the relative angle of the second pair.
Regarding claim 19, the prior art of record fails to teach or suggest “the one or more pairs in the second subset having a different relative angle between the range light sources than the one or more pairs in the first subset.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITT D HANLEY whose telephone number is (571)270-3042. The examiner can normally be reached M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on (571) 272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Britt D Hanley/Primary Examiner, Art Unit 2875